BY JUDGE PAUL F. SHERIDAN
This insurance coverage case was tried non-juiy on February 4, 1997. The Court found “overwhelmingly” that there were “material misrepresentations” in three different untruthful applications for coverage. (See Transcript pp. 73-74.) However, because of the specific policy language in Paragraph 19 saying that the carrier only relied on material set forth on “the Declarations page,” those clear, willfully untrue material misrepresentations were not held to void or make voidable the carrier’s policy coverage. The Court’s reasoning at that time is set out in the transcript. The Court entered a Judgment Order on March 7,1997, but vacated it on March 25,1997.
Defendant carrier now has before the Court a Motion to Reconsider, relying in part upon State Farm Mutual v. Butler, Adm'r, 203 Va. 575 (1962). The Court originally emphasized that the carrier’s chosen contractual language could be interpreted to mean that they only relied on one page in the application, and the trial evidence suggested that the contract language was more persuasive than the general legal result that material misrepresentations void a policy.
The Court now grants defendant’s Motion to Reconsider, relying upon State Farm Mutual v. Butler and Virginia law that makes the policy herein void ab initio. The judgment of the Court therefore, in this declaratory judgment action, is that the respondent carrier owes no duty of defense or coverage for damages.